Citation Nr: 1716410	
Decision Date: 05/15/17    Archive Date: 05/22/17

DOCKET NO.  08-27 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for a psychiatric disorder other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Penelope E. Gronbeck, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1968 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.

In August 2009, the Veteran appeared at hearings before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

The Veteran's claim was previously before the Board in July 2012, at which time the Board denied service connection for PTSD and for a psychiatric disorder other than PTSD.  Thereafter, the Veteran appealed the Board's denial of service connection for a psychiatric disorder other than PTSD to the United States Court of Appeals for Veterans Claims (Court).  In May 2013, the Veteran and the Secretary of VA (the parties) filed a Joint Motion for Partial Remand (JMPR).  The JMPR moved for the Court to vacate and remand the July 2012 Board decision with respect to the claim for service connection for a psychiatric disorder other than PTSD, as the parties agreed that the Board failed to provide adequate reasons and basis as to whether the Veteran was entitled to a VA examination.  In May 2013, the Court granted the JMPR.

In December 2013, the Board remanded this matter back to the RO pursuant to the Veteran's request for a second hearing before the Board.  A videoconference hearing was held in March 2014 before the undersigned VLJ and a transcript of the hearing has been associated with the claims file.

The present matter was remanded again in July 2014, in part, for the scheduling of a VA examination to obtain an etiology opinion regarding the Veteran's psychiatric disorders other than PTSD.  Similarly, the matter was remanded again in May 2015 and January 2016 to obtain an adequate opinion regarding the likely etiology of the claimed condition.  The Board finds that there has been substantial compliance with the remand directives; thus, the Board will review the merits of the Veteran's claim.  Stegall v. West, 11 Vet. App. 268 (1998).

In December 2016, the Veteran's attorney requested another Board hearing regarding the matter on appeal.  The Court has recently held that a VA claimant has the right to request and receive a Board hearing for the purpose of submitting additional evidence after a remand from the Court, even if he previously received a hearing before the Board at another state of the appellate proceedings.  Cook v. Snyder, 28 Vet. App. 330 (2017); 38 C.F.R. § 7107(b) (2016).  As noted previously, the Veteran was previously afforded a Board hearing in March 2014, which was after the Court's May 2013 remand.  Thus, the Board finds that the Veteran is not currently entitled to another hearing regarding the present matter.


FINDING OF FACT

A psychiatric disorder other than PTSD did not have its onset in service or within one year of the Veteran's discharge from service, nor is a psychiatric disorder other than PTSD otherwise related to his period of active service.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disorder other than PTSD are not met.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).

The Board finds that the duty to notify was satisfied by letters sent to the Veteran in May 2006 with regard to the claims for service connection for PTSD, which was later expanded to include a claim for service connection for a psychiatric disorder other than PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

In addition, pursuant to VA's duty to assist in the development of a claim, VA provided examinations and obtained opinions, and associated with the Veteran's claims file his available service treatment records (STRs) and post-service treatment records.  38 U.S.C.A. § 5103A(c)-(d); 38 C.F.R. § 3.159(c)(3)-(4).

There is no indication in the record that any additional evidence relevant to the issues decided herein is available and has not been associated with the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Thus, all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Claim for Service Connection

A.  Relevant Legal Principles

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2015); 38 C.F.R. § 3.303 (2016).  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting service, was aggravated therein.  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability, there must be competent evidence of the following: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Shedden v. Principi, 381 F.3d 1163, 1166-67; Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Additionally, service connection for certain chronic diseases, such as psychoses, may be presumed to have been incurred in service by showing that the disease manifested itself to a degree of 10 percent or more within one year (three years for active tuberculous disease and Hansen's disease; seven years for multiple sclerosis) from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2015); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  Such a chronic disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  

The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  For such diseases, the second and third elements of service connection may be established by demonstrating (1) that a condition was "noted" during service; (2) post-service continuity of symptoms; and (3) medical or, in certain circumstances, lay evidence of a link between the present disability and the continuity of symptoms.  38 C.F.R. § 3.303(b); see Walker, 708 F.3d at 1340.

If a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and service; and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed.  Walker, 708 F.3d at 1336; 38 C.F.R. § 3.303(b).

In addition, the law provides that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2015); 38 C.F.R. § 3.304(b) (2016).  Before the presumption of soundness is for application, there must be evidence that a disease or injury that was not noted upon entry to service manifested or was incurred in service.  Gilbert v. Shinseki, 26 Vet. App. 48 (2012).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

B.  Facts and Analysis

Here, the STRs are absent for any documentation, complaints, or notations regarding a psychiatric disorder or symptoms.  His November 1970 separation report of medical examination shows that the Veteran's psychiatric condition was clinically evaluated as normal.  The Board acknowledges the Veteran's report of head trauma during service.  However, there were no hospitalization records found regarding these injuries and his separation examination report shows that the Veteran's head, face, neck, and scalp were clinically evaluated as normal.

Additionally, the Board notes that the Veteran's March 1968 entrance examination report does not document a psychiatric disorder; therefore, the Veteran is presumed to have been sound at entry.  Accordingly, it must be determined whether the presumption of soundness has been rebutted by clear and unmistakable evidence of a preexisting injury and clear and unmistakable evidence that the injury was not aggravated during service.  38 U.S.C.A. § 1111; Horn, 25 Vet. App. at 234.

A VA treatment record dated in October 1998 documents the Veteran's report that he has "posttraumatic brain disorder" as a result of multiple head injuries he sustained as a child.

In January 2000, the Veteran reported that he first sought mental health treatment ten years prior and that he was given medication (thorazine) for his psychiatric problems twenty to thirty years prior, which are reports that a VA clinician noted are inconsistent with each other.

A May 2001 VA treatment record documents a diagnosis of antisocial personality disorder, and indicates that the Veteran was taking Klonopin for his anxiety and that he was using this medication over the course of the previous three years.

In April 2002, February 2003, and October 2004, the Veteran had negative depression screens.  In November 2003, a VA clinician noted the Veteran's complaints of ongoing difficulties with anxiety, panic attacks, abbreviated sleep, memory and concentration problems, and headaches.

A private treatment record dated in March 2006 documents the Veteran's report that he was diagnosed with PTSD and "brain and head injuries" twenty years prior and the reporting social worker noted that there was no evidence that the Veteran had any ongoing mental health treatment.  The Veteran also reported that he was present when a hand grenade was thrown into a mess hall and caused injury and death during service.  Additionally, the social worker noted the following diagnoses: PTSD, psychotic disorder not otherwise specified (NOS), and mood disorder NOS.  During a subsequent April 2006 evaluation, the Veteran reported a long-standing history of anxiety and avoidant behavior upon his return from service.

In April 2007, the Veteran was diagnosed with depression/anxiety.

In August 2009, nurse practitioner P.O. reported that the Veteran had been under her care for psychiatric medication management services since March 2008 and noted that the Veteran met the criteria for PTSD, but did not provide a nexus opinion regarding his other diagnosed psychiatric disorders.

In September 2009, the Veteran was evaluated by non-VA psychiatrist Dr. J.N. who noted that the Veteran sustained a head injury during a motor vehicle accident (MVA) when he was 13 and documented the following reports of in-service trauma, which have also been documented in other records: rescuing several skiers with severe injuries while on ski patrol, experiencing the death of two fellow ski patrollers that was caused by a major blizzard, observing the electrocution of a fellow servicemember, being stabbed by a fellow servicemember, and striking his head when he was assaulted during service and when he fell off a truck.  In noting diagnoses of PTSD and polysubstance abuse in remission, Dr. J.N. also made note of the Veteran's history of head injuries, but Dr. J.N. did not provide an opinion as to the etiology of any diagnosed psychiatric conditions.  The Board notes that only the Veteran's reported stabbing has been verified by VA as a stressor.

Upon examination in December 2011, a VA examiner diagnosed the Veteran with severe paranoid personality disorder and indicated that the Veteran did not have more than one diagnosed mental disorder at that time.  With respect to a personality disorder, personality disorders are not considered "diseases or injuries" within the meaning of applicable legislation and, hence, do not constitute disabilities for VA compensation purposes.  See 38 C.F.R. § 3.303(c).  The December 2011 examiner acknowledged private clinicians' diagnoses of PTSD, depression, and mood disorder NOS and noted that the Veteran had no serious mental health history until his mother died in 2006, which is an assessment that is contradicted by the totality of the evidence.  Additionally, the examiner noted that the Veteran's symptoms are due to paranoid personality disorder, not PTSD, and his diagnosed disorder was not aggravated by his military service.

Upon examination in February 2012, an examiner diagnosed the Veteran with "PTSD, likely childhood onset," "[rule out] polysubstance dependence," and "[rule out] personality disorder NOS."  The examiner noted the Veteran's history of head injuries starting as a child.

In June 2014, Dr. J.N. drafted a report based on a May 2014 evaluation of the Veteran.  The psychiatrist opined that the Veteran has PTSD related to in-service trauma.  Dr. J.N. also opined that the Veteran has depression and anxiety that are part of his PTSD and did not provide an opinion as to whether the Veteran has psychiatric disorders other than PTSD that are related to his period of active service.

In November 2014, a VA examiner diagnosed the Veteran with depression and paranoid personality disorder, and noted that the Veteran has no record of mental health treatment until sometime after the death of his mother in 2006.  The examiner opined that the Veteran has depressive disorder that was more likely than not caused by the death of his mother and the death of his dog.  Further, it is less likely than not that the Veteran's depressive disorder had its onset during service, and his paranoid personality disorder has an etiology based on early childhood experiences/trauma and its onset predates his military service.

In July 2015, an addendum opinion was received indicating that the Veteran's diagnosed depressive disorder is a mood disorder.  The examiner indicated that the etiology of any mood disorder is therefore included in the explanation of the current depressive disorder.  The examiner opined that it is less likely than not that the Veteran's current depressive disorder manifested during or is related to his military service.  The examiner indicated that the rationale for the opinion is noted in the November 2014 opinion report.

As explained in the January 2016 remand, the Board finds that the November 2014 opinion report is inadequate because the opinion is based on inaccurate facts.  Specifically, the examiner based the opinion, in part, on the finding that the Veteran had no record of mental health treatment until after the death of this mother in 2006, but review of the electronic claims file shows the Veteran has had mental health treatment since at least 1998.  Accordingly, since the rationale of the November 2014 opinion is based on inaccurate findings, it is inadequate for rating purposes.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (noting that a medical opinion based on an inaccurate factual premise has little probative value).  In turn, the July 2015 opinion report is also inadequate for this purpose.  Id.

In October 2015, non-VA psychologist Dr. L.B. evaluated the Veteran and diagnosed him with PTSD and moderate, chronic major depressive episode.  Dr. L.B. opined that although there is a history of trauma prior to the Veteran's military service, there is sufficient evidence to support an exacerbation of mental health concerns due to experiences sustained while in the service.  Additionally, Dr. L.B. opined that the Veteran has depression connected to his military service because the Veteran's service further exacerbated his trauma history.

In light of Dr. L.B.'s suggestion that the Veteran's psychiatric disorder had onset prior to service and was aggravated by service and the February 2012's VA examiner's suggestion that the Veteran had a psychiatric disorder likely resulting from childhood abuse and his overall history, VA obtained another opinion in March 2016.

Upon review of the Veteran's file in March 2016, the clinician who provided opinions in November 2014 and July 2015 reported that the Veteran was first treated at that VA in 1998, at which time he described a history of "posttraumatic brain disorder" stemming from childhood head injuries.  At that time, he was seeking treatment for alcohol abuse, which he related to his brother's death, and for anxiety, which he related to his childhood head injuries.  Until 2011, there is no mention of the impact of his military service.  VA examiners have consistently found the Veteran to present with paranoid personality disorder, which best accounted for his reported symptoms.  He is noted to have consistently been prone to exaggeration of symptoms on interview and on testing in both VA and civilian evaluations.  He is also noted to be an unreliable historian-giving differing accounts of events, giving inconsistent information, and giving information that was contradictory to documentation.  The clinician specifically noted that civilian providers have conducted evaluations relying only on the Veteran's self-report for historical information.  The Board notes that this indicates that the civilian opinions were therefore based on an inaccurate factual basis and are therefore inadequate.  Id.  Additionally, the examiner reported that the civilian opinions are based on speculation only.

The March 2016 opinion further notes that the Veteran has offered numerous events since his military service that he attributed as causing his depression-such as the death of his brother, his mother's death, and the death of a dog.  The examiner explained that it remains her opinion that it is less likely than not that the Veteran's diagnosis of depressive disorder, which she previously identified as a mood disorder, is related to his service.  While an early history of abuse puts the Veteran at higher risk for future mental health problems, there is a lack of objective evidence to suggest that he was suffering from a mental illness prior to his enlistment into service.  In addition, the examiner opined that it is less likely than not that the Veteran had a mental disorder prior to his enlistment that was exacerbated by events during his military service.

In an August 2016 addendum opinion, the examiner further noted that Dr. J.N.'s June 2014 report related the Veteran's psychiatric disorder, which was identified as PTSD by Dr. J.N., to the Veteran's period of active service.  The VA examiner noted that Dr. J.N. did not have access to or refer to any corroborating or objective evidence to inform his opinion.  Thus, the diagnosis was based only on what was reported to him by the Veteran.  Again, the examiner explained that records have repeatedly reflected the Veteran's tendency to exaggerate and give inconsistent accounts of events and thus to be an unreliable historian.  Thus, Dr. J.N.'s opinion is therefore based on one source of information, which is historically an unreliable one, and therefore cannot be considered to be based on adequate information.

With regard to Dr. L.B.'s October 2015 evaluation, the VA examiner noted that Dr. L.B. reported that the Veteran exaggerated his responses and exaggerated the degree of actual pathology.  In addition, Dr. L.B. relied on Dr. J.N.'s report for evidence of military stressors.  As stated above, historical information was garnered only from the Veteran, who has been postulated to be an inconsistent and unreliable historian.  The test data, likewise, suggest that he has presented an exaggerated degree of actual pathology, which makes the test results less reliable at best.

The examiner reported that the Veteran has been evaluated on multiple occasions by both VA and non-VA providers, and the evaluations conducted by Dr. J.N. and Dr. L.B. were conducted at the Veteran's request to support his contention of PTSD and a mood disorder.  The VA examiner reasoned that questions and testing to target these symptoms only were included in both examinations whereas VA examinations were conducted to evaluate for PTSD or any other mental disorder.  Thus, the interview, records review, and evaluation were more general in order to question the potential diagnoses and etiology, rather than focus only on PTSD and a mood disorder to explain his symptoms.  The VA examinations are therefore more likely to reflect an unbiased view of the Veteran's symptoms, diagnosis and etiology.

The Board finds the March 2016 opinion and August 2016 addendum opinion adequate because the examiner considered the relevant history of the Veteran's claimed psychiatric disorder after reviewing the claims file, provided a sufficiently detailed description of his psychiatric symptoms, and provided analysis to support the opinions offered concerning the etiology of the claimed condition.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 123-24.  Thus, the Board finds the opinions highly probative.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) ("the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted").

After careful review of the evidence, the Board concludes that the Veteran is not entitled to service connection for a psychiatric disorder.

As acknowledged previously, the Veteran is presumed to have been sound upon his entry into service.  This presumption has not been rebutted by clear and unmistakable evidence of a preexisting injury and clear and unmistakable evidence that the injury was not aggravated during service.  More specifically, the March 2016 examiner reported that there is a lack of objective evidence to suggest that the Veteran suffered from a mental illness prior to his enlistment; thus, clear and unmistakable evidence of a preexisting psychiatric disorder is not of record.

Here, there is no objective evidence of a psychiatric disorder until the late 1990s, decades after the Veteran's separation from active service.  In VA treatment records dated in May 2001, the Veteran stated that he was first treated for psychiatric problems 10 years ago.  However, in another VA treatment record, the treating physician noted that the Veteran's reported medical history was inconsistent as he also reported that he was given medication 20 to 30 years ago.  

The Board recognizes the Veteran's statements that his psychiatric disorder is etiologically related to active service.  He has stated that he had a head injury during service and feels that this is related in some way to his current psychiatric disorder.  Although the Veteran is competent to attest to symptoms he has experienced, he is not competent to provide an opinion as to the etiology of his psychiatric disorder.  The Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau, 492 F.3d 1372; see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  Moreover, the Board is mindful that competent medical evidence is not necessarily required where the determinative issue in a case involves medical causation or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Barr v. Nicholson, 21 Vet App 303 (2007) (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

However, a psychiatric disorder is not a condition that can be causally related to military service without medical expertise.  Davidson, 581 F.3d at 1313; Buchanan, 451 F.3d at 1331; Jandreau, 492 F.3d at 1372.  A psychiatric disorder is not a condition generally capable of lay diagnosis, although its symptoms might be described by a lay person, nor is it the type of condition that can be causally related to military service without medical expertise.  Davidson, 581 F.3d at 1313; Buchanan, 451 F.3d at 1331; Jandreau, 492 F.3d at 1372.  In this regard, the origin of a psychiatric disability is a matter of medical complexity and is often the subject of conflicting opinions.  Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  Thus, the Board concludes that, although the Veteran is competent to report lay-observable symptoms, the statements as to whether his psychiatric disorder is etiologically or causally related to active service do not constitute competent evidence.  

In addition, the Veteran has not specifically reported experiencing continuity of symptomatology since active service.  He has not reported that he sought mental health treatment during active service or that he experienced certain symptoms during active service.  Even if his statements could be construed as reports of continuity of symptomatology, the Board finds that the Veteran is not credible.  In a 2001 VA treatment record, he stated that he was first treated for psychiatric symptoms 10 years ago, years after separation from active service.  However, in another record, a treating physician noted that his history was inconsistent as he reported being medicated twenty to thirty years ago (possibly dating back to active service).  Even so, the service treatment records are absent for any symptoms or complaints related to a psychiatric disorder.  The separation examination report shows that the Veteran's psychiatric condition was clinically evaluated as normal.   See Curry v. Brown, 7 Vet. App. 59 (1994) (contemporaneous evidence can have greater probative value than inconsistent testimony provided by the claimant at a later date).  In light of the above, the Board finds that the Veteran's assertions are not supported by the documentary evidence of record.  His allegations are not credible because they are inconsistent with other evidence of record, particularly the record contemporaneous with service.

Overall, there is no competent evidence that the Veteran currently has a psychiatric disorder that had its onset during service, that he has psychosis that had its onset within one year of his separation from service, or that he has a psychiatric disorder that is otherwise related to his period of service.

In light of the above, the Board finds that the preponderance of the evidence weighs against service connection for a psychiatric disorder and, therefore, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a psychiatric disorder other than PTSD is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


